DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 
Status of Claims
This Office Action is in response to the amendments dated 3/17/2022. Claims 1, 3, 6, and 7 are presently pending and are presented for examination. 	

Response to Arguments
An amendment was made to claim 1, per Interview Summary dated 2/4/2022, to incorporate claim 5 into independent claim 1.  However, upon further consideration, a new ground(s) of rejection is made in view of Watanabe et al. (US-5960378; hereinafter Watanabe; already of record) in view of Song (US-5845223; already of record) and further in view of Moriki et al. (US-2018/0355583; hereinafter Moriki) and further in view of Bauer (US-2011/0146259; already of record).  A detail rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US-5960378; hereinafter Watanabe; already of record) in view of Song (US-5845223; already of record) and further in view of Moriki et al. (US-2018/0355583; hereinafter Moriki) and further in view of Bauer (US-2011/0146259; already of record).
Regarding claim 1 and analogous claim 6, Watanabe discloses a control system for controlling a work machine, the work machine including working equipment, the working equipment including a bucket, an arm, and a boom, the control system (see Watanabe at least col 1 lines 8-21 and Fig 2) comprising:
at least one processor (see Watanabe at least Fig 8, control unit 9) configured to:
…
calculate a first target speed of the working equipment on the basis of an operation amount of an operation device (see Watanabe at least col 13 lines 49-62) that is operated for driving a plurality of hydraulic actuators to which the hydraulic oil discharged from the hydraulic pump is supplied to drive the working equipment (see Watanabe at least col 7 lines 45-50) and a distance between the bucket and a target excavation landform (see Watanabe at least col 14 lines 12-17);
calculate a second target speed of the working equipment on the basis of … the operation amount of the operation device (see Watanabe at least col 13 lines 49-62) and the distance between the bucket and the target excavation landform (see Watanabe at least col 14 lines 12-17); and
…
…
wherein the at least one processor is configured to calculate the first target speed on the basis of the operation amount when the distance is larger than a threshold (see Watanabe at least col 13 lines 49-55 where a speed is calculated solely on operation amounts without any restrictions, thereby alluding to a control action taking place outside of a threshold distance such as when a working equipment movement just begins) and calculates the first target speed on the basis of the distance when the distance is equal to or less than the threshold (see Watanabe at least col 14 lines 12-24 and 38-45 which calculates and alters the speed vectors of the working equipment when within a threshold distance to the target excavation landform), and …
However, Watanabe does not explicitly disclose the following:
…calculate a maximum flow rate of hydraulic oil discharged from a hydraulic pump…
…calculate a second target speed of the working equipment on the basis of the maximum flow rate…
…determine a smaller one of the first target speed and the second target speed as the target speed of the working equipment, and output a control signal for controlling the hydraulic actuators on the basis of the smaller one of the first target speed and the second target speed,
wherein the at least one processor is configured to calculate the second target speed such that a total flow rate indicating a sum of the required flow rates of a plurality of the hydraulic actuators becomes equal to or less than the maximum flow rate…
…the maximum flow rate becomes a first flow rate at a first time point when the distance larger than the threshold becomes the threshold and increases in a specified period between the first time point and a second time point after an elapse of a predetermined time from the first time point such that the maximum flow rate becomes a second flow rate larger than the first flow rate at the second time point, and    
wherein the maximum flow rate is calculated on the basis of at least either a capacity of the hydraulic pump or an engine speed of an engine configured to drive the hydraulic pump, and the second flow rate is the maximum flow rate when the capacity and the engine speed indicate respective maximum values.
Song, in the same field of endeavor, teaches 
…calculate a maximum flow rate of hydraulic oil discharged from a hydraulic pump (see Song at least col 3 lines 61-65)…
…calculate a second target speed of the working equipment on the basis of the maximum flow rate (see Song at least col 3 lines 52-67, Fig 2, col 7 lines 46-57, and S17 of Fig 3 which use the parameters of maximum flow rate to provide a speed V-ref for operating the working equipment)…
wherein the at least one processor is configured to calculate the second target speed such that a total flow rate indicating a sum of the required flow rates of a plurality of the hydraulic actuators becomes equal to or less than the maximum flow rate (see Song at least col 6 lines 14-20, 53-64, and Fig 3 steps 6-11 which describe the process of setting the required flow of one or more pumps driving one or more actuators to be less than or equal to a predetermined maximum flow and then calculating a new speed based on the regulated flow)…
…the maximum flow rate becomes a first flow rate at a first time point when the distance larger than the threshold becomes the threshold and increases in a specified period between the first time point and a second time point after an elapse of a predetermined time from the first time point such that the maximum flow rate becomes a second flow rate larger than the first flow rate at the second time point (see Song at least col 7 lines 1-57 and Fig 3 steps 12-17), and    
wherein the maximum flow rate is calculated on the basis of at least either a capacity of the hydraulic pump or an engine speed of an engine configured to drive the hydraulic pump (see Song at least col 4 lines 36-41), and …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Watanabe with maximum flow rate values to further calculate and refine a secondary speed value as taught by Song.  A maximum flow rate calculation for a hydraulic pump is a simple formula to include in a control system for the benefit of not exceeding pressure limits and damaging a pump under calculated requirements (see Song, at least col 1 lines 37-48 and col 8 lines 21-28).
Neither Watanabe nor Song disclose or teach: 
…determine a smaller one of the first target speed and the second target speed as the target speed of the working equipment, and output a control signal for controlling the hydraulic actuators on the basis of the smaller one of the first target speed and the second target speed…
…the second flow rate is the maximum flow rate when the capacity and the engine speed indicate respective maximum values.
Moriki, in the same field of endeavor, teaches 
…determine a smaller one of the first target speed and the second target speed as the target speed of the working equipment (see Moriki at least [0055] where section 176 compares an arm target speed and an arm speed limited value and selects the smaller of the two), and output a control signal for controlling the hydraulic actuators on the basis of the smaller one of the first target speed and the second target speed (see Moriki at least [0055] where section 176 outputs a corrected arm target speed that is representative of the smaller speed input to section 176)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Watanabe in view of Song with the selection of a smaller target speed as taught by Moriki to provide proper control of a machine via a corrected speed control, thus refining the overall control (see Moriki at least [0004]).
Neither Watanabe nor Song nor Moriki disclose or teach …the second flow rate is the maximum flow rate when the capacity and the engine speed indicate respective maximum values.
Bauer, in the same field of endeavor, teaches …the second flow rate is the maximum flow rate when the capacity and the engine speed indicate respective maximum values (see Bauer at least [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum flow rate calculation of Watanabe, Song, and Moriki with the pump and engine properties disclosed in Bauer due to the general fluid dynamic properties of pumps and their flowrates. Variances in pipe sizes, couplers, and elbows will alter flow rates in a variety of ways, but the correlation between engine speed and pump output has a mostly linear relationship, in which a pump’s maximum flow rate may occur at a time when an engine’s speed has is at its maximum value, and moreover a flow rate controller may be utilized to align the maximum desired values (see Bauer at least [0002]).
Regarding claim 3, Watanabe in view of Song and Moriki and further in view of Bauer teach the control system for controlling the work machine according to claim 1, wherein
the hydraulic actuators include an arm cylinder configured to drive the arm and a boom cylinder configured to drive the boom (see Watanabe at least col 7 lines 45-50), and
the total flow rate indicates a sum of the required flow rate of the arm cylinder and the required flow rate of the boom cylinder (see Watanabe at least col 13 lines 52-55).
Regarding claim 7, Watanabe in view of Song and Moriki and further in view of Bauer teach the control system of the work machine according to claim 1, wherein the first and second target speeds of the working equipment are calculated with the maximum flow rate of the hydraulic pump set in a ground leveling assist control (see Song at least col 6 lines 53-64 and Fig 3, steps 7 and 11 where moving speeds of machine buckets are calculated based on the maximum discharge amounts of pumps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the control system of Watanabe in view of Song, Moriki, and Bauer with target speeds that consider a maximum flow rate to prevent exceeding a maximum dischargeable amount of oil for a load (see Song at least col 1 lines 37-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean Reidy whose telephone number is (571)272-7660.  The examiner can normally be reached on Monday-Friday, 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664